 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RUBEN RODRIGUEZ BERNAL,                            No. 2:16-cv-2511 AC P
12                          Plaintiff,
13               v.                                      ORDER
14    JEFFREY BEARD, et al.,
15                          Defendants.
16

17              Due to pending discovery disputes, the parties’ deadlines for filing summary-judgment

18   motions were vacated, to be re-set at a later date. ECF No. 27, 45. The discovery disputes have

19   now been resolved and a new deadline for filing summary judgment motions shall be set as to all

20   parties.

21              Accordingly, IT IS HEREBY ORDERED that the parties may filed motions for summary

22   judgment within thirty days of the filing of this order.

23   DATED: February 19, 2020

24

25

26

27

28
